Citation Nr: 1014994	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 
1996, for the award of nonservice-connected pension benefits, 
for the purposes of accrued benefits.

2.  Entitlement to an effective date prior to November 8, 
1996, for the award of special monthly pension based on the 
need for regular aid and attendance, for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1944.  He died in August 1997; the appellant is his surviving 
spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.  The RO denied 
three increased evaluation claims and granted nonservice-
connected pension and special monthly pension based on the 
need for aid and attendance, each effective December 26, 
1996.  In March 2001, the Board had noted that certain claims 
had been pending at the time of the Veteran's death and 
instructed the RO to adjudicate the claims for the purposes 
of accrued benefits.  

In a June 2007 decision, the Board denied the three increased 
evaluation claims, and assigned an earlier effective date of 
November 8, 1996, for the awards of nonservice-connected 
pension and special monthly pension based on the need for aid 
and attendance.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In an August 2008 memorandum decision, the Court affirmed 
that part of the Board's decision that denied the three 
increased evaluation claims, and vacated and remanded that 
part of the decision that denied an effective date earlier 
than November 8, 1996, for nonservice-connected pension and 
special monthly pension based on the need for aid and 
attendance.  The Court observed that in a brief, the 
Secretary of VA (Secretary) had conceded that a remand was 
necessary because the Board failed to provide adequate 
reasons and bases for its decision in denying an effective 
date earlier than November 8, 1996.  The Secretary's brief 
noted that the Board had limited its consideration to the 
effects of the Veteran's Alzheimer's disease on his ability 
to work.  The Secretary's brief noted that, in addition to 
the Veteran's service-connected residuals of shrapnel wounds, 
the record referred to nonservice-connected chronic 
sinusitis, hiatal hernia, hypertension, chronic obstructive 
pulmonary disease (COPD), emphysema, and prostatitis.  

The appellant's representative submitted additional 
contentions to the Board in March 2010.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the 
Veteran was permanently and totally disabled prior to 
November 8, 1996.

2.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the 
Veteran's service-connected and nonservice-connected 
disabilities, including gunshot wounds to left Muscle Group 
XIV, left Muscle Group XVII and left Muscle Group III; 
chronic sinusitis; hiatal hernia; hypertension; COPD; 
emphysema; and prostatitis, rendered him in the need of the 
aid and attendance of others prior to November 8, 1996.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
November 8, 1996, for the award of nonservice-connected 
pension benefits, for the purposes of accrued benefits, have 
not been met.  38 U.S.C.A. §§ 5107, 5110, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.400, 3.401, 3.1000 (2009).

2.  The requirements for an effective date earlier than 
November 8, 1996, for the award of special monthly pension 
based on the need for regular aid and attendance, for the 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 5107, 5110, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.400, 3.401, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

With respect to appellant's assertion that she is entitled to 
earlier effective dates for the grant of nonservice-connected 
pension and special monthly pension based on the need for aid 
and attendance, for purposes of accrued benefits, the United 
States Court of Appeals of the Federal Circuit has held that 
once the underlying claim is granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); See also 38 C.F.R. § 3.159(b)(3) (2009).

As for the duty to assist, the appellant was requested by 
letter in June 2001 to identify and authorize VA to obtain 
any additional records.  Because an accrued benefits claim is 
based on the evidence in the claims folder at the time of the 
veteran's death and the appellant was afforded the 
opportunity to submit or authorize VA to obtain the private 
nursing home records of which VA was aware at the time of the 
Veteran's death, there is no prejudice to the appellant by 
the Board adjudicating her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).

Accrued Benefits

The Board observes, briefly, that VA pension benefits shall 
be paid to wartime veterans who are permanently and totally 
disabled from nonservice-connected disabilities which are not 
the result of willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 2002).  Increased pension benefits (special monthly 
pension) are payable to a veteran who needs the regular aid 
and attendance of another or by reason of being housebound.  
38 U.S.C.A. § 1521(d) and (e) (West 2002); 38 C.F.R. § 
3.23(d)(2), 3.351(a)(1) (2009).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under § 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996).

The governing law applicable in cases such as this one, where 
the veteran died prior to December 16, 2003, provides that, 
upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits), and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such individual, be paid to a living person, 
including the veteran's spouse.  38 U.S.C.A. § 5121(a) (West 
2002).  The statute, as interpreted by the Court, provides 
for 1) periodic payments to which an individual was 
entitlement at death under existing ratings or decisions, or 
2) periodic monetary benefits based on evidence in the file 
at the date of an entitled individual's death and due and 
unpaid for a period not to exceed two years.  Bonny v. 
Principi, 16 Vet. App. 504, 507 (2002).  The phrase "not to 
exceed two years" has been interpreted as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, § 5121(a) (as in effect prior to December 16, 
2003) limits the total accrued benefit payments that a 
survivor may receive to those accrued benefits due and unpaid 
for up to a two-year period.  Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

First, the Board notes that there were no unpaid periodic 
payments to which the Veteran was entitled under existing 
ratings or decisions at the time of his death. 

Next, the Board must consider whether there were periodic 
monetary benefits due and unpaid for a period not to exceed 
two years based on evidence at the time of the Veteran's 
August 1997 death.  

In this regard, on April 7, 1997, the Veteran submitted a 
copy of VA Form 21-526, Veteran's Application for 
Compensation or Pension," wherein he specifically indicated 
that he was seeking "consideration for pension with A&A."  
This claim for nonservice-connected pension and special 
monthly pension based on aid and attendance was unadjudicated 
and pending at the time of the Veteran's death later that 
same year.  As noted above, entitlement to disability pension 
benefits, and special monthly pension, was posthumously 
awarded for purposes of accrued benefits, effective from 
November 8, 1996.

The effective date of a pension award will be the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, if the claim is filed 
within one year, whichever is to the veteran's advantage.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994); 38 C.F.R. § 
3.400(b)(1) (2009).  Aid and attendance benefits will be 
effective as follows: except as provided in 38 C.F.R. 
§ 3.400(o)(2), the date of the receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.401(a)(1) (2009).  However, when an award of pension or 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  Id.

The record reflects that at the time of the Veteran's death, 
service connection had been established for gunshot wounds to 
left Muscle Group XIV, left Muscle Group XVII and left Muscle 
Group III.  He had nonservice-connected Alzheimer's disease, 
chronic sinusitis, hiatal hernia, hypertension, COPD, 
emphysema, and prostatitis.  

In December 1996, a Missouri Circuit Court (Circuit Court) 
took an application for the detention, evaluation, and 
treatment of the Veteran.  The Circuit Court found there was 
probable cause to believe the Veteran presented a likelihood 
of causing serious harm to himself or others.  The Veteran 
was ordered to be placed in the custody of the director of 
the mental health department at a VA medical facility.  The 
application for detention indicated the Veteran had 
reportedly threatened to severely injure or kill his son and 
stepson and that these threats were validated by the report 
he had severely cut his step-son with a glass on or about 
November 8, 1996.  See also voluntary statement dated 
November 8, 1996.

A January 1997 VA discharge summary shows the Veteran was 
hospitalized from December 26, 1996, to January 10, 1997, and 
contains a final diagnosis of dementia, Alzheimer's type with 
behavior disturbances and delusions with early onset and a 
global assessment of functioning score of 35.  The admitting 
complaints were severe impairment of short-term recall and 
recent memory, delusional and paranoid thoughts towards his 
wife, agitation, mood irritability, and physical abuse 
towards his wife and sons.  The discharge summary refers to 
the November 1996 incident which resulted in the step-son 
requiring 20 stitches and also refers to the Veteran being 
physically abusive towards his wife in the preceding few 
months.  On January 7, 1997, the Veteran went on pass for his 
court appearance in the custody of police.  He remained in 
custody and was discharged from VA, at which time he was 
transported to a nursing home.

The Veteran was judged by the Circuit Court to be 
incapacitated and he was assigned a guardian on January 8, 
1997.  As indicated, via his legal guardian he filed a claim 
for pension benefits in April 1997.  The August 2002 rating 
decision granted nonservice-connected pension and special 
monthly pension based on the need for aid and attendance, for 
accrued benefits purposes, effective December 26, 1996, the 
date the Veteran was admitted to the VA medical facility.  
The appellant was paid the amount of benefits owed to the 
Veteran at the time of his death based on this determination. 

The June 2007 Board decision assigned an effective date of 
November 8, 1996, for the grant of nonservice-connected 
pension and special monthly pension based on the need for aid 
and attendance, for accrued benefits purposes.  

The appellant argues that the awards of nonservice-connected 
pension and special monthly pension based on the need for aid 
and attendance should be effective prior to November 8, 1996. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
effective date prior to November 8, 1996, for nonservice-
connected pension, for the purposes of accrued benefits.  
Also, based on a thorough review of the record, the Board 
finds that the preponderance of the evidence is against an 
effective date prior to November 8, 1996, for special monthly 
pension based on the need for regular aid and attendance, for 
the purposes of accrued benefits.  

The Board acknowledges that the January 1997 VA discharge 
summary refers to the Veteran being physically abusive 
towards his wife for a few months.  However, the discharge 
summary is vague as to when this abusive behavior exactly 
occurred.  

Moreover, the evidence of record simply contains no 
indication that the Veteran was permanently and totally 
disabled, or required aid and attendance, for any reason 
prior to November 8, 1996.  In October 1996, the Veteran was 
able to verbalize understanding at a VA outpatient visit.  In 
January and July 1996, the Veteran was found to be alert and 
oriented.  

The Board recognizes the appellant's numerous statements that 
the Veteran should have been evaluated as 100 percent 
disabled since his discharge from active duty.  However, a 
consequence of the derivative nature of a surviving spouse's 
claim for entitlement to a veteran's accrued benefits is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to base 
his or her own application.  Jones, supra, at 1300.  Here, 
the Veteran was issued rating decisions concerning the level 
of disability which became final, most recently in May 1994.  
As the Veteran did not have any claims pending at the time of 
his death which would result in a benefit dating back to his 
discharge from active duty, the appellant's allegations that 
she is entitled to monies owed to the Veteran dating back to 
the 1940s are without merit.

The Board also recognizes the appellant's argument that she 
is in dire need of money, and her proffers of settlement 
amounts she would accept for her current claim.  However, the 
Board is without authority to grant benefits simply because 
the result is perceived to be equitable.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board observes, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing 
Management v. Richmond, 496 U.S. 414, 426 (1990).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an effective date 
prior to November 8, 1996, for nonservice-connected pension, 
for the purposes of accrued benefits.  The Board also 
concludes that the preponderance of the evidence is against 
an effective date prior to November 8, 1996, for special 
monthly pension based on the need for regular aid and 
attendance, for the purposes of accrued benefits.


ORDER

An effective date prior to November 8, 1996, for the award of 
nonservice-connected pension benefits, for the purposes of 
accrued benefits, is denied.  

An effective date prior to November 8, 1996, for the award of 
special monthly pension based on the need for regular aid and 
attendance, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


